DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-8, 14, 17 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Schuermann, Kelly and Larson references, which is the combination of prior art closest to Applicant’s claimed invention, and there would be no obvious reason to further modify the references to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Schuermann, Kelly and Larson assemblies incapable of continuing to operate/behave in the particular manners set forth within the references themselves (given the particularly sensitive mechanical nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 7-8 and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In view of Applicant’s amendments to the independent claims (adding the content of previously pending claim 18 without adding the content of intervening claim 16), the applied basis of rejection has been duly altered to satisfy this new combination of limitations, and thus the list of objected claims has been changed from that which was provided within the previously issued Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 7-8 and 17 recitations of “the cutout portion” are unclear, as it is not absolutely known whether these are intended to refer to the cutout portion present within the upper edge plate or the cutout portion present within the support member recited within amended claim 1.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-13, 15, 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0084924 to Schuermann et al. (“Schuermann”) in view of U.S. Patent Application Publication No. 2010/0139050 to Kelly (“Kelly”).
Regarding claim 1, Schuermann discloses a mountable (fig. 1) tray (e.g. document holder 10, as shown in figs. 1-5) comprising: a) a main plate (e.g. writing portion 14) having a top surface (e.g. writing surface 24), a bottom surface (e.g. surface opposite writing surface 24, as shown in figs. 4-5), a top edge (e.g. upper end 14a), a bottom edge (e.g. lower end 14b) spaced apart from (figs. 1-5) and parallel with (figs. 1-3) the top edge (14a), a first side edge (e.g. left edge, as shown in figs. 1-2), and a second side edge (e.g. right side edge, as shown in figs. 1-2) spaced apart from (figs. 1-2) and parallel with (figs. 1-2) the first side edge (aforementioned left edge); b) an edge plate (e.g. front bracket member 48, as shown in figs. 1 and 4-5) extending downward from (figs. 1 and 4-5) at least a portion (e.g. lower end 14b) of the main plate (14) bottom surface (aforementioned surface opposite writing surface 24), wherein the edge plate (48) comprises (fig. 3) a cutout portion (e.g. through-holes 60, as shown in fig. 3) formed therein (fig. 3); c) a support member (e.g. rear bracket member 50, as shown in figs. 4-5) formed on (at least indirectly on, as shown in figs. 4-5) the bottom surface (aforementioned surface opposite writing surface 24) of the main plate (14) and proximate to (figs. 4-5) the edge plate (48), wherein the support member (50) is substantially parallel with (figs. 4-5) and spaced a distance apart from (figs. 4-5) the edge plate (48); d) a securing mechanism (e.g. clamp 30, as shown in figs. 1-2) disposed at (figs. 1-2) an upper portion (e.g. upper half, as shown in figs. 1-2) of the top surface (24) of the main plate (14); and e) wherein the support member (50) comprises (fig. 3) a cutout portion (e.g. through holes 60, as shown in fig. 3) that is substantially the same size (fig. 3) and substantially aligns with (fig. 3) the cutout portion (60) of the edge plate (48).
	Schuermann does not disclose its edge plate (48) being an “upper” edge plate, and being disposed at the top edge (14a) of its main plate (14).
	Kelly teaches the concept of providing a plate (e.g. each of the series of flanges shown in figs. 1-3 and discussed at para. 1) as an upper edge plate (figs. 1-3), disposed at the top edge (figs. 1-3) of a main plate (e.g. flat plate, as shown in figs. 1-3 and discussed at para. 1).

	Regarding claim 2, Schuermann in view of Kelly discloses the tray of claim 1, wherein the securing mechanism (Schuermann 30) comprises one of a clip or a clamp (Schuermann para. 42 and figs. 1-2).
	Regarding claim 9, Schuermann in view of Kelly discloses the tray of claim 1, wherein the upper edge plate (Schuermann 48) and support member (Schuermann 50) are configured to install and support (Schuermann fig. 1) the main plate (Schuermann 14) to a separate structure (e.g. Schuermann shopping cart 12).
	Regarding claim 10, Schuermann in view of Kelly discloses the tray of claim 9, wherein the separate structure (Schuermann 12) comprises a moveable cart (Schuermann para. 2 and fig. 1).
	Regarding claim 11, Schuermann in view of Kelly discloses the tray of claim 2, further comprising a mounting support (e.g. Schuermann base 28) disposed on (Schuermann figs. 1 and 4-5) the top surface (Schuermann 24) of the main plate (Schuermann 14), wherein the mounting support (Schuermann 28) is configured to secure (Schuermann para. 42 and figs. 1 and 4-5) the clip or clamp (Schuermann 30, which is a clamp per para. 42 and figs. 1-2) to the top surface (Schuermann 24) of the main plate (Schuermann 14).

	Regarding claim 13, Schuermann in view of Kelly discloses the tray of claim 1, wherein the support member (Schuermann 50) comprises one of a generally V-shaped, U-shaped, or rectangular-shaped profile (Schuermann fig. 1).
	Regarding claim 15, Schuermann in view of Kelly discloses the tray of claim 1, wherein the upper edge plate (Schuermann 48) and a first plate (e.g. interior surface, as shown in Schuermann figs. 4-5) of the support member (Schuermann 50) that is adjacent to (Schuermann figs. 4-5) and parallel with (Schuermann figs. 4-5) the upper edge plate (Schuermann 48) are set at an angle in a range of 30 degrees to 90 degrees with respect to a plane of (Schuermann figs. 4-5) the main plate (Schuermann 14).
	Regarding claim 19, Schuermann in view of Kelly discloses the tray of claim 1, further comprising an antiskid pad (e.g. Schuermann advertisement holder 40, as shown in fig. 5 and discussed at para. 44; note that per para. 44, this can be made of glass, acrylic, Lexan or other resinous materials; note that these materials can provide an at least minimal antiskid effect) disposed on at least a portion of (Schuermann fig. 5) the top surface (Schuermann 24) of the main body (Schuermann 14).
	Regarding claim 20, Schuermann in view of Kelly discloses the tray of claim 1, but does not disclose a bottom edge end plate extending generally upward from at least a portion of the bottom edge (Schuermann 14b) of the main plate (Schuermann 14) top surface (Schuermann 24).
	However, the Schuermann fig. 6 embodiment teaches such a bottom edge end plate (e.g. receptacle 66) extending generally upward (fig. 6) from at least a portion of the bottom edge (fig. 6).
	Given that Schuermann fig. 6 merely presents a slightly modified embodiment of the document holder 10 structure shown in figs. 1-5, it would have been obvious to a person of ordinary skill in the art 
	Regarding claim 23, Schuermann discloses a mountable (fig. 1) tray (e.g. document holder 10, as shown in figs. 1-5) comprising: -4-Attorney Docket No. 190367-00003 a) a main plate (e.g. writing portion 14) having a top surface (e.g. writing surface 24), a bottom surface (e.g. surface opposite writing surface 24, as shown in figs. 4-5), a top edge (e.g. upper end 14a), a bottom edge (e.g. lower end 14b) spaced apart from (figs. 1-5) and parallel with (figs. 1-3) the top edge (14a), a first side edge (e.g. left edge, as shown in figs. 1-2), and a second side edge (e.g. right side edge, as shown in figs. 1-2) spaced apart from (figs. 1-2) and parallel with (figs. 1-2) the first side edge (aforementioned left edge); b) an edge plate (e.g. front bracket member 48, as shown in figs. 1 and 4-5) extending downward from (figs. 1 and 4-5) at least a portion (e.g. lower end 14b of the main plate (14) bottom surface (aforementioned surface opposite writing surface 24), wherein the edge plate (48) comprises (fig. 3) a cutout portion (e.g. through-holes 60, as shown in fig. 3) formed therein (fig. 3); c) a support member (e.g. rear bracket member 50, as shown in figs. 4-5) formed on (at least indirectly on, as shown in figs. 4-5) the bottom surface (aforementioned surface opposite writing surface 24) of the main plate (14) and proximate to (figs. 4-5) the edge plate (48), wherein the support member (50) is substantially parallel with (figs. 4-5) and spaced a distance apart from (figs. 4-5) the edge plate (48); and d) wherein the support member (50) comprises (fig. 3) a cutout portion (e.g. through holes 60, as shown in fig. 3) that is substantially the same size (fig. 3) and substantially aligns with (fig. 3) the cutout portion (60) of the edge plate (48).
	Schuermann does not disclose its edge plate (48) being an “upper” edge plate, and being disposed at the top edge (14a) of its main plate (14).

	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to modify the Schuermann assembly by shifting its web 22 and associated bracket portion 16 members (shown in figs. 4-5) to the upper end 14a of the writing portion 14, in the manner that Kelley teaches in its figs. 1-3.
	Regarding claim 24, Schuermann discloses a method (para. 41 and 48) of using a mountable (fig. 1) tray (e.g. document holder 10, as shown in figs. 1-5), the method comprising: a) providing a mountable (fig. 1) tray (10), comprising: i) a main plate (e.g. writing portion 14) having a top surface (e.g. writing surface 24), a bottom surface (e.g. surface opposite writing surface 24, as shown in figs. 4-5), a top edge (e.g. upper end 14a), a bottom edge (e.g. lower end 14b) spaced apart from (figs. 1-5) and parallel with (figs. 1-3) the top edge (14a), a first side edge (e.g. left edge, as shown in figs. 1-2), and a second side edge (e.g. right side edge, as shown in figs. 1-2) spaced apart from (figs. 1-2) and parallel with (figs. 1-2) the first side edge (aforementioned left edge); ii) an edge plate (e.g. front bracket member 48, as shown in figs. 1 and 4-5) extending downward from (figs. 1 and 4-5) at least a portion (e.g. lower end 14b) of the main plate (14), wherein the edge plate (48) comprises (fig. 3) a cutout portion (e.g. through-holes 60, as shown in fig. 3) formed therein (fig. 3); iii) a support member (e.g. rear bracket member 50, as shown in figs. 4-5) formed on (at least indirectly on, as shown in figs. 4-5) the bottom surface (aforementioned surface opposite writing surface 24) of the main plate (14) and proximate to (figs. 4-5) the edge plate (48), wherein the support member (50) is substantially parallel with (figs. 4-5) and spaced a distance apart from (figs. 4-5) the edge plate (48); vi) a securing mechanism (e.g. clamp 30, as shown in figs. 1-2) disposed at (figs. 1-2) an upper portion (e.g. upper half, as shown in figs. 1-2) of the top surface (24) of the main plate (14); and vii) wherein the support member (50) comprises (fig. 3) a cutout portion (e.g. through holes 60, as shown in fig. 3) that is substantially the 
	Schuermann does not disclose its edge plate (48) being an “upper” edge plate, and being disposed at the top edge (14a) of its main plate (14).
	Kelly teaches the concept of providing a plate (e.g. each of the series of flanges shown in figs. 1-3 and discussed at para. 1) as an upper edge plate (figs. 1-3), disposed at the top edge (figs. 1-3) of a main plate (e.g. flat plate, as shown in figs. 1-3 and discussed at para. 1).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to modify the Schuermann assembly by shifting its web 22 and associated bracket portion 16 members (shown in figs. 4-5) to the upper end 14a of the writing portion 14, in the manner that Kelley teaches in its figs. 1-3.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schuermann in view of Kelly and further in view of U.S. Patent Application Publication No. 2013/0341370 to Larson (“Larson”).
	Regarding claim 3, Schuermann in view of Kelly discloses the tray of claim 1, but does not disclose one or more openings formed through the main plate (Schuermann 14).
	Larson teaches the concept of providing one or more openings (e.g. holes 34 and 36) formed through (figs. 1 and 3) a main plate (e.g. rigid material 32).
	Given that Schuermann and Larson both concern document holders configured to be affixed to grocery carts (Schuermann fig. 1; Larson fig. 2), it would have been obvious to a person of ordinary skill in the art at the time of the invention to add Larson holes 34 and 36 to the Schuermann writing portion 14, in order to provide the benefit of permitting the retention of additional ancillary devices, as discussed at para. 75.

	Regarding claim 5, Schuermann in view of Kelly and further in view of Larson discloses the tray of claim 4, wherein the marking instrument (aforementioned pencil discussed at Larson para. 75) comprises any one of a pen, pencil (Larson para. 75), marker, highlighter, or stylus.
	Regarding claim 6, Schuermann in view of Kelly and further in view of Larson discloses the tray of claim 3, wherein the one or more openings (Larson 34 and 36) are disposed at one or both of a first or a second top corner region (Larson figs. 1 and 3) of the main plate (Schuermann 14).
Response to Arguments
As indicated supra, in view of Applicant’s amendments to the independent claims (adding the content of previously pending claim 18 without adding the content of intervening claim 16), the applied basis of rejection has been duly altered.  Accordingly, Applicant’s arguments have been considered, but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument that independent claims 1, 23 and 24 have bene amended to include the elements of claim 18 and its associated intervening claim 16 (Arguments/Remarks pg. 8), the Office respectfully asserts that although the content of previously pending claim 18  (“wherein the cutout portion of the support member is substantially the same size and substantially aligns with the cutout portion of the upper edge plate”) indeed has been added to independent claims 1 and 23-24, said claim 18 depended from claim 16.  Note that the content of said claim 16 (“wherein the support member comprises a cutout portion formed at [about] a center point of the support member”) has not been added to independent claims 1 and 23-24.  Accordingly, a further search of the relevant areas of prior art was executed in order to satisfy this new particular list of limitations within the independent 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637